Citation Nr: 0334858	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-08 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, status post partial left lateral meniscectomy, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
December 1984.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2001 rating 
decision by the Louisville, Kentucky, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran's left and right knee disabilities are manifested 
by pain, minimal loss of flexion, and moderate instability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 20 percent for chondromalacia of the left knee, status 
post partial left lateral meniscectomy, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2003).

2.  The criteria for a separate 10 percent rating for left 
knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 
(August 14, 1998).

3.  The schedular criteria for a rating of 20 percent for 
chondromalacia of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2003).

4.  The criteria for a separate 10 percent rating for right 
knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 
(August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to 
increased rating claims, informed him of the reasons for 
which it had denied his claims, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.

The Board notes that the claims file contains relevant 
private and VA medical records, including a January 2001 VA 
examination that addressed the severity of his service-
connected disabilities.  The veteran has not referenced any 
existing evidence that might aid his claims or that might be 
pertinent to the bases of the denial of his claims, and in a 
letter dated in July 2002 the veteran was notified of the 
evidence he could submit and the evidence that VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Cir. September 22, 2003); Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The July 2002 letter also 
essentially notified the veteran that he had one year to 
submit evidence in this case.  As such, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159; Paralyzed Veterans 
of America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In March 1985 the RO granted service connection for the 
veteran's left and right knee disabilities and assigned a 
disability rating of 10 percent for each knee.  In July 2002 
the RO increased the rating for the veteran's left knee 
disability to the currently assigned 20 percent, effective 
September 28, 2000, the date of receipt of the veteran's 
increased rating claim.

Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, shall be rated on limitation 
of motion of the affected joint under the applicable 
diagnostic code or codes.  The Board observes that standard 
motion of a knee is from 0 degrees extension to 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5260 
provides that limitation of flexion of a leg to 45 degrees 
warrants a 10 percent evaluation, limitation of flexion of a 
leg to 30 degrees is rated 20 percent, and limitation of 
flexion of a leg to 15 degrees warrants a 30 percent 
evaluation.  Diagnostic Code 5261 provides that limitation of 
extension of a leg to 10 degrees warrants a 10 percent 
evaluation, limitation of extension of a leg to 15 degrees is 
rated 20 percent, and extension limited to 20 degrees 
warrants a 30 percent evaluation.

The Board has reviewed all the evidence of record, with 
particular emphasis on the January 2001 VA examination and 
the private medical records received in June 2002.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The Board will 
summarize the relevant evidence where appropriate.

The Board here observes that the veteran's bilateral knee 
disability was originally rated under the provisions of 
Diagnostic Code 5257.  Diagnostic Code 5257 provides that 
slight recurrent subluxation or lateral instability of the 
knee warrants a 10 percent evaluation.  A 20 percent 
evaluation is for application for moderate impairment, and a 
30 percent evaluation is warranted for severe impairment.

The Board notes that a rating under Diagnostic Code 5257 is 
appropriate in this case.  In this regard, the Board notes 
that while no laxity or subluxation was found on the January 
2001 VA examination, a positive McMurray's test was reported 
in both knees on the June 2002 private examination.  The June 
2002 private examiner also noted that the veteran's meniscal 
tears were significant and also noted that the veteran was 
"highly symptomatic" in both the medial and lateral joint 
lines.  The Board finds that when the veteran's complaints of 
pain are viewed in conjunction with the clinical findings, 
the veteran's bilateral knee disability most closely 
resembles moderate impairment under Diagnostic Code 5257.

Based on the foregoing, a 20 percent rating for the veteran's 
right knee disability under Diagnostic Code 5257 is 
warranted.  The Board observes that the veteran's left knee 
disability is already rated as 20 percent disabling, the same 
rating that is awarded for moderate disability under 
Diagnostic Code 5257.

The preponderance of the evidence is against a higher rating 
under Diagnostic Code 5257 for the veteran's left or right 
knee disability as severe impairment has not been shown.  In 
this regard, the Board notes that the June 2002 private 
examination revealed that the veteran's knees were "stable 
to all stresses", including Lachman's testing.

It is also apparent that the veteran would not be entitled to 
an evaluation in excess of 20 percent based on limitation of 
flexion or extension of the knees.  In this regard, the Board 
notes that the June 2002 private examination and January 2001 
VA examination showed that the veteran's knees demonstrated 
essentially full flexion and extension.

While the limitation of flexion and extension shown for the 
knees are noncompensable under the appropriate diagnostic 
codes, the veteran's knees have demonstrated some loss of 
flexion as reported on the January 2001 VA examination.  In 
cases where a veteran has a knee disorder involving arthritis 
(osteoarthritis of the knees was reported in the June 2002 
private examination report), separate ratings may be assigned 
under Diagnostic Code 5257 and Diagnostic Code 5003.  
VAOPGCPREC 23-97 (July 1, 1997).  The separate rating must be 
based upon an additional disability, and when a knee 
disability is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.  However, it need not be 
compensable under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 
9-98 (August 14, 1998).  Therefore, under the cited legal 
authority, a separate 10 percent rating for arthritis of the 
left and right knee is warranted.

The nature of the original disability has been reviewed, as 
well as the functional impairment which can be attributed to 
pain and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  While pain has been reported 
and observed by the June 2002 private examiner, there is no 
objective medical evidence to show that pain or any other 
symptom produces additional functional limitation to a degree 
that would support a rating in excess of 20 percent under the 
criteria of Diagnostic Codes 5257, 5260, or 5261.

In conclusion, the Board finds that a rating of 20 percent 
under Diagnostic Code 5257 is warranted for the veteran's 
right knee disability, and the Board also finds that a rating 
in excess of 20 percent for the veteran's left knee is not 
warranted.  Separate 10 percent ratings, however, for right 
and left knee arthritis, are appropriate in this case.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit more favorable determinations.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's right knee or left knee disability, alone, 
have resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment.  The Board observes 
that in the June 2002 private examination the veteran 
indicated that he was able to perform his job (albeit with 
pain) as a forklift operator.  The Board is therefore not 
required to refer this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 20 percent for chondromalacia of the 
left knee, status post partial left lateral meniscectomy, is 
denied.

A rating of 20 percent for chondromalacia of the right knee 
is granted.

A separate rating of 10 percent for right knee arthritis is 
granted.

A separate rating of 10 percent for left knee arthritis is 
granted.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



